  

Case 1:21-cv-01169-TCB Document 43-4 Filed 05/07/21 Page 1 of 2

m State Bar
1 of Georgia Office of the General Counsel

PAULA J. FREDERICK
General Counsel

MERCEDES G. BALL

LEIGH BURGESS

WILLIAM V. HEARNBURG, JR.
JAMES S, LEWIS

JENNY E. MITTELMAN
ARDREEA N. MORRISON
ADRIERSE D. RABE

WILLIAM DB. HESMITH, 1%
WOLANDA RK. SHELTOR
JOHE J. SHIPTENRO

February 17,2021
CONFIDENTIAL |
Mr. Ted Kurt
418 W, Dudley Street
Maumee, OH 43537

Re: Grievance filed against Mr. L. Lin Wood, Jr., Bar #774588
Dear Mr. Kurt:

Thank you for submitting your grievance with the Office of the General Counsel of the
State Bar of Georgia, We have carefully reviewed the documentation that you submitted
regarding attorney L. Lin Wood,

Please be advised, the State Disciplinary Board has issued a comprehensive grievance
addressing concerns similar to those in your submission, and an investigation is currently being
conducted based upon that grievance. For this reason, our office will not continue the
investigation of the named attorney based upon the grievance that you filed, and the grievance is
now closed.

Thank you for taking the time to prepare and submut your grievance. We appreciate the
information you have provided to our office.

Sincerely yours,
Pawia J. Frederick
General Counsel

PIF/dmg /
cc: L. Lin Wood

 

104 Marietta St. NW, Suite 100 - Atlanta, GA 30303-2743 - 404-527-8720 - Pax 404-527-8744 -
www gabar.org
£9

Case 1:21-cv-01169-TCB Document 43-4 Filéd 05/07/21--Page-2-ef-2

E) State Bar
Ew Of Georgia

 

  

Office of the General Counsel _ =

  

February 17, 2021
CONFIDE
Mr. John V. Bellocchio
179 Holt St.
Hackensack, NJ 07601

Re: Grievance filed against Mr. L. Lin Wood, Jr, Bar #774588

Dear Mr. Bellocchio-

Thank you for submitting your grievance with the Office of the General Counsel of the
State Bar of Georgia. We have c efully reviewed the documentation that you submitted
regarding attorney L. Lin Wood.

now closed,

Thank you for taking the time to prepare and submit your grievance. We appreciate the
information you have provided to our office.

Sincerely yours,
Paula J. Frederick
General Counsel
PJF/dmg
cc; OL. Lin Wood

 

104 Marietta St, NW, Suite 160 - Atlanta, GA 30303-2743 - 404-527-8720 - Fax 404-527-8744 -
www, gabar.org
